DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on November 18, 2021 has been entered and considered by the Examiner.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., U.S. Patent Application Publication 2019/0197286 A1 (hereinafter Kim I), in view of Kim et al., U.S. Patent Application Publication 2020/0042759 A1 (hereinafter Kim II).
Regarding claim 1, Kim I teaches a display device (FIGS. 1-6, paragraphs[0053]-[0054] of Kim I teaches FIG. 1 is a plan view illustrating a display device according to an exemplary embodiment of the present disclosure. FIG. 2A is a cross-sectional view taken along line I-I′ of FIG. 1. FIGS. 2B and 2C are cross-sectional views taken along line I-I′ of FIG. 1 for illustrating another exemplary embodiment of an adhesive layer of FIG. 2A; and referring to FIGS. 1, and 2A to 2C, the display device according to the exemplary embodiment of the present disclosure may include a display panel PNL), comprising: 5a substrate (SUB FIGS. 1-6, paragraph[0064] of Kim I teaches the display panel PNL may include the substrate SUB, the display unit PP, a protecting layer PL, the fingerprint sensor FPS, a cushion layer CUS, and a flexible printed circuit board FPC, and See also at least paragraph[0058] of Kim I (i.e., Kim I teaches a substrate of a display panel)); 
a thin film transistor layer on a first surface of the substrate and comprising a first hole (SCL FIGS. 1-4, paragraphs[0096]-[0097] of Kim I teaches referring to FIGS. 1 to 4, the display unit PP may include the substrate SUB, a transistor T provided on the substrate SUB, and a light emitting element OLED provided on the transistor T; and the transistor T may include a semiconductor layer SCL disposed on the substrate SUB, a gate electrode GE disposed on the semiconductor layer SCL, and source and drain electrodes SE and DE connected to the semiconductor layer SCL, and [0105] of Kim I teaches the source electrode SE and the drain electrode DE may be in contact with the source region and the drain region of the semiconductor layer SCL, respectively, through contact holes sequentially passing through the interlayer insulating layer IL and the gate insulating layer GI, and See also at least paragraph[0044] of Kim I (i.e., Kim I teaches a semiconductor layer disposed on the substrate of the display panel));
a fingerprint sensor on a second surface of the substrate and comprising (FPS FIGS. 1-4, paragraph[0071] of Kim I teaches the fingerprint sensor FPS may be a sensing element that recognizes the fingerprint of the user; the fingerprint sensor FPS may be provided in the first opening portion OPN1 of the cushion layer CUS at the rear surface of the substrate SUB; the fingerprint sensor FPS may be provided only in the first area A1 and not in the second area A2; while not described in the drawings, the fingerprint sensor FPS may be connected to a fingerprint sensing circuit unit (now shown) through a separate wire, a connector, or the like; the fingerprint sensing circuit unit may be mounted on the flexible printed circuit board FPC, or separately provided; and the fingerprint sensing circuit unit may be electrically connected to the flexible printed circuit board FPC, and See also at least paragraphs[0044], [0064], [0078]-[0079], [0088], and [0094] of Kim I (i.e., Kim I teaches a fingerprint sensor disposed on a bottom surface of the substrate));
a light emitting element layer on the thin film transistor layer and comprising a light emitting element (EML, EL2 FIGS. 1-4, paragraph[0107] of Kim I teaches a first electrode EL1, an emitting layer EML, and a second electrode EL2 may be provided on the passivation layer VIA; and the first electrode EL1, the emitting layer EML, and the second electrode EL2 may constitute the light emitting element OLED that emits light by receiving an applied signal, and See also at least paragraph[0044] of Kim I); 
10a first light blocking layer between the substrate and the thin film transistor layer and comprising a second hole overlapping the first hole in a thickness direction of the substrate (CUS, OPN1 FIGS. 1-4, paragraph[0070] of Kim I teaches the cushion layer CUS may be provided on the second area A2 and may not be provided on the first area Al on which the fingerprint sensor FPS is provided; the cushion layer CUS may include a first opening portion OPN1 corresponding to the first area A1 according to the shape of the first area A1; accordingly, light incident on the fingerprint sensor FPS may not transmit the cushion layer CUS; the light incident on the fingerprint sensor FPS may not be distorted or refracted while passing through the cushion layer CUS; and therefore, an intensity of light incident on the fingerprint sensor FPS may be relatively increased, and sensing sensitivity of the fingerprint sensor FPS may be further improved, and See also at least paragraph[0044] of Kim I); and 
a second light blocking layer between the thin film transistor layer and the light emitting element layer and comprising a third hole overlapping the first hole and the 15second hole in the thickness direction of the substrate (BLP, OPN1 FIGS. 1-4, paragraph[0076] of Kim I teaches in the exemplary embodiment of the present disclosure, the shape of the protecting layer PL and the shape of the cushion layer CUS may not necessarily the same as each other; the first opening portion OPN1 of the cushion layer CUS may completely correspond to the first area A1; and the second opening portion OPN2 of the protecting layer PL may not completely correspond to the first area A1, and paragraph[0077] of Kim I teaches a light-blocking pattern BLP may be disposed between the protecting layer PL and the cushion layer CUS; the light-blocking pattern BLP may be an adhesive layer attaching the protecting layer PL and the cushion layer CUS; and the light-blocking pattern BLP may include a light blocking material such that light emitted to display the image on the display unit PP may be prevented from entering the fingerprint sensor FPS, and See also at least paragraph[0044] of Kim I); but does not expressly teach a sensor pixel, the sensor pixel is to detect light incident through the first hole.
However, Kim II teaches a sensor pixel, the sensor pixel is to detect light incident through the first hole (121 FIG. 21, paragraph[0181] of Kim II teaches a fingerprint sensor (121 and 122) may be an optical fingerprint sensor capable of recognizing a fingerprint by sensing light emitted by OLEDs and reflected from the ridges and valleys of the fingerprint, with the use of an image sensor 122; in one exemplary embodiment, the fingerprint sensor (121 and 122) may include a pin hole mask 121, which transmits light reflected by a fingerprint therethrough, and the image sensor 122, which generates an electrical signal by sensing the light transmitted through the pin hole mask 121; the pin hole mask 121 may be formed of an opaque material so as to transmit light through pin holes thereof and to block the transmission of light in areas where the pin holes are not formed; and the pin hole mask 121 may be formed of a material with low reflectance, and See also at least paragraphs[0182]-[0183] of Kim II (i.e., Kim II teaches a fingerprint sensor having sensor pixels and a pin hole mask through which light is sensed by the sensor pixels)).
Furthermore, Kim I and Kim II are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem forming the display device with a sensor to suitably sense a fingerprint.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Kim I based on Kim II to have the fingerprint sensor on the second surface of the substrate and comprising a sensor pixel, the sensor pixel is to detect light incident through the first hole.  One reason for the modification as taught by Kim II is to have a suitable display device capable of sensing a fingerprint input (paragraph[0002] of Kim II).

Potentially Allowable Subject Matter
Claims 4 and 21 are allowable, because for claims 4 and 21 the prior art references of record do not teach the combination of all element limitations as presently claimed.  In addition, claims 2-3, and 7-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for each of claims 2-3, and 7-20 the prior art references of record do not teach the combination of all element limitations as presently claimed.  In addition, claims 5-6 and 22-24 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for claims 5-6 and 22-24, in light of their dependency, the prior art references of record do not teach the combination of all element limitations as presently claimed.

Response to Arguments
Applicant's arguments filed November 18, 2021 have been fully considered but they are not persuasive.  The following is a brief summary of Applicant’s arguments:
In regard to currently amended claim 1, Applicants submitted that the prior art of record does not disclose, teach, or suggest the following limitations: “a fingerprint sensor on a second surface of the substrate and comprising a sensor pixel, the sensor pixel is to detect light incident through the first hole”.
Examiner respectfully disagrees.  In regard to the argument ‘A’ summarized above paragraph[0071] of Kim I teaches the fingerprint sensor FPS may be a sensing element that recognizes the fingerprint of the user; the fingerprint sensor FPS may be provided in the first opening portion OPN1 of the cushion layer CUS at the rear surface of the substrate SUB; the fingerprint sensor FPS may be provided only in the first area A1 and not in the second area A2; while not described in the drawings, the fingerprint sensor FPS may be connected to a fingerprint sensing circuit unit (now shown) through a separate wire, a connector, or the like; the fingerprint sensing circuit unit may be mounted on the flexible printed circuit board FPC, or separately provided; and the fingerprint sensing circuit unit may be electrically connected to the flexible printed circuit board FPC, and See also at least paragraphs[0044], [0064], [0078]-[0079], [0088], and [0094] of Kim I.
Kim I teaches a fingerprint sensor disposed on a bottom surface of a substrate.
In addition, paragraph[0181] of Kim II teaches a fingerprint sensor (121 and 122) may be an optical fingerprint sensor capable of recognizing a fingerprint by sensing light emitted by OLEDs and reflected from the ridges and valleys of the fingerprint, with the use of an image sensor 122; in one exemplary embodiment, the fingerprint sensor (121 and 122) may include a pin hole mask 121, which transmits light reflected by a fingerprint therethrough, and the image sensor 122, which generates an electrical signal by sensing the light transmitted through the pin hole mask 121; the pin hole mask 121 may be formed of an opaque material so as to transmit light through pin holes thereof and to block the transmission of light in areas where the pin holes are not formed; and the pin hole mask 121 may be formed of a material with low reflectance, and See also at least paragraphs[0182]-[0183] of Kim II.
Thus, Kim II teaches a fingerprint sensor having sensor pixels and a pin hole mask through which light reflected from different parts of a fingerprint is sensed by the sensor pixels, wherein the sensor pixels generate electrical signals corresponding to the sensed light.
Furthermore, as mentioned above, Kim I and Kim II are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem forming the display device with a sensor to suitably sense a fingerprint.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Kim I based on Kim II to have the fingerprint sensor on the second surface of the substrate and comprising a sensor pixel, the sensor pixel is to detect light incident through the first hole.  One reason for the modification as taught by Kim II is to have a suitable display device capable of sensing a fingerprint input (paragraph[0002] of Kim II).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128. The examiner can normally be reached Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621